PER CURIAM.
We initially accepted jurisdiction to review the decision of the Fourth District Court of Appeal in Akien v. State, 44 So.3d 152 (Fla. 4th DCA 2010), based on express and direct conflict. See art. V, § 3(b)(3), Fla. Const. Upon further consideration, we have determined that jurisdiction was improvidently granted. Accordingly, we hereby discharge jurisdiction and dismiss this review proceeding.
It is so ordered.
CANADY, C.J., and PARIENTE, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.
LEWIS, J., dissents.